Opinion issued July 22, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00635-CV
                            ———————————
                     IN RE ESPERANZA OCHOA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Esperanza Ochoa, has filed a petition for writ of mandamus

challenging the trial court’s denial of her motion to expunge notices of lis pendens.1

We deny the petition.




1
      The underlying case is John Hofmeister and Karen Hofmeister, et al. v. Esperanza
      Ochoa, et al., cause number 2020-02769, pending in the 269th District Court of
      Harris County, Texas, the Honorable Cory Sepolio presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                        2